COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
1ST GLOBAL, INC.,                                            )
                                                                              )           
No.  08-02-00139-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )          
County Court at Law #5
STRAFFORD PUBLICATIONS, INC.
d/b/a       )
CPA FINANCIAL SERVICES
ADVISOR,         )           of Dallas County,
Texas
                                                                              )
Appellee.                           )             
(TC# 01-07937-E)
                                                                              )
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal pursuant to Texas Rules of Appellate Procedure
42.1(a)(2), which states:
(a) The appellate court may dispose
of an appeal as follows:
 
                                                              .               .               .
 
(2)        in accordance with a motion of appellant
to dismiss the appeal or affirm the appealed judgment or order; but no party
may be prevented from seeking any relief to which it would otherwise be
entitled.  
 




Appellant has
complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
July
31, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)